DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions dated December 23, 2020, and January 5, 2021, have been entered.
Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-46 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Considering Claims 1-46: Independent claim 1 recites that no dispersants are used to disperse the pulp in the polymeric matrix of the claimed cellulosic composite product.  Independent claims 28 and 40 recite that no dispersants are used to disperse the pulp within the polymeric matrix in the claimed processes.  The exclusion of dispersants from the claimed product and processes is a negative limitation.  As set forth in MPEP § 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).  
In the present case, the specification does not positively recite the presence of a dispersant as an alternative element.  It does not appear that the specification contains support for either the inclusion or the exclusion of a dispersant in the product and processes of the invention.  At ¶ 0048 the present specification indicates the desirability of achieving dispersion of the pulp in the polymeric matrix.  If anything, this would appear to suggest the desirability of including a dispersant rather than excluding one.  However, the specification does not specify whether or not the product or process of the invention is achieved with a dispersant or not.  The examples set forth in the specification at pages 14 and 15 of the specification also do not discuss whether a dispersant is included or excluded.  Finally, the specification does not contain any guidance on the meaning of the term “dispersant” because this term does not appear anywhere in the specification.  This issue is particularly relevant because claims 18-21 recite a “compatibilizer,” “processing aid,” or “coupling agent” as part of the product of claim 1.  It is unclear what the boundary is between these allowed components and the undefined “dispersants” excluded by the negative limitations of claims 1, 28, and 40.
In the absence of any description of the presence or absence of a dispersant in the specification, the examiner concludes that there is not sufficient evidence in the original disclosure to conclude that applicant was in possession of a product or process that excludes a dispersant.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 32-38, and 43-46 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 2, 32-38, and 43-46: Claims 2, 32, 35, 38, 43, and 44 recite the limitation “said continuously melt processing” or “the continuously melt processing.”  The claims are rejected because the indicated terms lack antecedent basis in parent claims 1, 28, and 40.  For the purpose of further examination, the terms “said continuously melt processing” and “the continuously melt processing” of claims 2, 32, 35, 38, 43, and 44 are interpreted to refer to the “melt processing” step of parent claims 1, 28, and 40.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 10-12, 14-18, and 22-26 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 4,248,743 (“Goettler”).
Considering Claims 1, 3, and 4: Goettler teaches a composition containing a polymeric matrix and wet wood pulp.  (Goettler, Abstract; col 1, lines 35-53).  Goettler teaches an example composition that is prepared by adding wet pulp to a mixture of polyethylene and ethylene vinyl acetate rubber.  (Id. at col 9, lines 3-22).  In this Id. at col 9, lines 10-15).  Accordingly, it is calculated that the pulp in the example of Goettler contains about 60 percent water.  The water content in the pulp in the example of Goettler falls within the claimed “wt% moisture” range of claims 1, 3, and 4.  The mixture of polyethylene and ethylene vinyl acetate rubber in the example of Goettler reads on the polymeric matrix of claim 1.  Goettler teaches that mixing in a Brabender mixer for 15 minutes at 140 °C achieves “good” dispersion of the pulp in the polymeric matrix.  (Id. at col 9, lines 15-21).
	With respect to the “substantially uniformly dispersed” limitation of claim 1, Goettler describes the composition of Goettler as “a composite of wood pulp uniformly dispersed in a polymeric matrix.”  (Id. col 1, lines 10-11).
	With respect to the “water is removed during said melt processing” limitation of claim 1, Goettler teaches that “water is at least partially evaporated concurrently with the mixing.”  (Id. col 3, lines 45-56).
	With respect to the “no dispersants are used” limitation of claim 1, Goettler does not use the term “dispersant” and the examples taught by Goettler at col 9, lines 3-22, do not contain a dispersant.
Considering Claim 2: Goettler teaches the use of masterbatches to prepare compositions.  (Goettler, col 4, lines 55-57).  Additionally, the term “masterbatch” of claim 2 does not appear to limit the structure of the claimed cellulosic composite.
Considering Claim 5: Goettler teaches grades of pulp that Goettler identifies as AC, BP, NC, NB, and JB.  (Goettler, col 7, lines 40-50).  It is not clear to the examiner whether these pulps are mechanical pulps or chemical pulps.  However, one of ordinary skill would understand that these pulps would be either mechanical pulps or chemical pulps because mechanical pulps and chemical pulps are the two categories of wood pulps.
Considering Claims 10-12: Goettler teaches an example composition containing 56 percent fiber (i.e., wood cellulose) after drying.  (Goettler, col 4, lines 19-21, Composition 4).  Goettler teaches that prior to drying, the pulp contains 47 percent water.  (Id. at col 3, lines 55-60).  Thus, it is calculated by the examiner that prior to drying, 100 parts of the example composition of Goettler contains about 50 parts of 
Considering Claims 14-16: Goettler teaches several different types of polymers, including polyolefins, polystyrene, polyamides, and ABS copolymers.  (Goettler, col 2, lines 1-18).
Considering Claims 17, 18, and 22-25: Goettler teaches an example composition that contains the lubricant stearic acid and the filler silica.  (Goettler, col 8, lines 55-65).  In this example of Goettler, the silica is used in an amount of about 6 percent.
Considering Claim 26: Goettler is silent as to the moisture uptake of the composition under the conditions recited by claim 26.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition exhibits the claimed property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a moisture uptake of less than 1 wt % after 96 hours of immersion in water, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I), (II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
Claims 28-31, 39, 43, and 44 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 4,248,743 (“Goettler”).
Considering Claims 28-31 and 39: Goettler teaches methods of making compositions containing a polymeric matrix and wet wood pulp.  (Goettler, Abstract; col 1, lines 35-53).  Goettler teaches an example composition that is prepared by adding wet pulp to a mixture of polyethylene and ethylene vinyl acetate rubber.  (Id. at col 9, lines 3-22).  In the example, Goettler teaches that mixing in a Brabender mixer for 15 minutes at 140 °C achieves “good” dispersion of the pulp in the polymeric matrix.  (Id. at col 9, lines 15-21).  In this example of Goettler, the wet pulp of Goettler contains 19.7 parts of dry pulp and 30.3 parts of water.  (Id. at col 9, lines 10-15).  Accordingly, it is calculated that the pulp in the example of Goettler contains about 60 percent water.  The water content in the pulp in the example of Goettler falls within the claimed “wt% moisture” range of claims 28-31.  The mixture of polyethylene and ethylene vinyl acetate rubber in the example of Goettler reads on the polymeric matrix of claim 28.
With respect to the “substantially uniformly dispersed” limitation of claim 28, Goettler describes the composition of Goettler as “a composite of wood pulp uniformly dispersed in a polymeric matrix.”  (Id. col 1, lines 10-11).
	With respect to the “water is removed during said melt processing” limitation of claim 28, Goettler teaches that “water is at least partially evaporated concurrently with the mixing.”  (Id. col 3, lines 45-56).
With respect to the “no dispersants are used” limitation of claim 28, Goettler does not use the term “dispersant” and the examples taught by Goettler at col 9, lines 3-22, do not contain a dispersant.
Considering Claims 43 and 44:  Goettler teaches that mixtures are processed in a Brabender mixer.  (Goettler, col 9, lines 15-20; col 3, lines 38-42; col 4, lines 18-21).  This mixing step of Goettler reads on the batch mixing of claim 43.  With respect to claim 44, neither claim 43 nor claim 44 requires that the claimed process includes melt processing by thermokinetic mixing.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 6-9, 19-21, 27, and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over 4,248,743 (“Goettler”), as applied above to claims 1, 5, 17, 18, and 26 and further in view of US 2009/0314442 (“Sain”).
Considering Claims 6-9 and 42:  The relevant teachings of Goettler are discussed above with respect to the anticipation rejection of claims 1 and 5.
Goettler is silent as to the source of the pulp.  However, Sain teaches thermoplastic composition containing lignocellulosic fibers in the form of pulp.  (Sain,   ¶¶ 0002, 0063).  Sain teaches that it is suitable to use mechanical and chemical methods to prepare the pulps.  (Id. at ¶ 0063).  Sain teaches that the pulp may be prepared in the kraft process.  (Id. at ¶ 0095).  Sain teaches that the pulp may suitably contain a lignin content of 0.01 to 30 percent.  (Id. at ¶ 0098).  Sain teaches recycled fibers.  (Id. at ¶ 0095).  Goettler and Sain are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polymer–pulp compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the pulps of Sain in the composition of Goettler, and the motivation to have done so would have been that it is Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see MPEP § 2144.07.   Sain shows that pulps having the features recited by claim 6-9 and 42 were known in the art to be suitable pulps for preparing the polymer–pulp compositions of Sain, and one of ordinary skill would have had a reasonable expectation that they would likewise be suitable as pulps in the polymer–pulp compositions of Goettler.
Considering Claim 27:  Sain teaches that polymer–pulp compositions may be effectively used in “automotive, aerospace, furniture, sports articles, upholstery and other structural and semi-structural applications.”  (Sain, Abstract).
Considering Claims 19-21:  The relevant teachings of Goettler are discussed above with respect to the anticipation rejection of claims 1, 17, and 18.
Goettler does not teach an additive that Goettler identifies as a coupling agent.  However, Sain teaches thermoplastic composition containing lignocellulosic fibers in the form of pulp.  (Sain, ¶¶ 0002, 0063).  Sain teaches adding a coupling agent that is a maleic anhydride grafted polyolefin in an amount of between about 2 and about 10 percent to the composition.  (Id. at ¶ 0104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the maleic anhydride grafted polyolefin coupling agent of Sain to the composition of Goettler, and the motivation to have done so would have been, as Sain suggests, that the coupling agent enhances the interface between the polymer and the fibers.  (Id.).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over 4,248,743 (“Goettler”), as applied above to claims 10-12, and further in view of US Pat. 2,550,143 (“Eger”).
Considering Claim 13:  The relevant teachings of Goettler are discussed above with respect to the anticipation rejection of claims 1 and 10-12.
	Goettler does not teach an example composition that contains a proportion of pulp in the claimed range.  However, Eger teaches that a wood fiber–polymer material containing 20 to 40 parts of a polymer mixture and 100 parts of wood fiber produces a mixture which can easily be shaped into a board-like form that is useful for construction.  Id. at col 1, lines 1-4; col 8, lines 49-59).
Claims 32-38 are rejected under 35 U.S.C. § 103 as being unpatentable over 4,248,743 (“Goettler”), as applied above to claim 28, and further in view of George Wypych (Editor), Plasticizers in Various Processing Methods, in Handbook of Plasticizers 2d Ed. 521 (2012) (“Wypych”).
Considering Claims 32 and 33:  The relevant teachings of Goettler are discussed above with respect to the anticipation rejection of claim 28.
	While Goettler teaches mixing the pulp with a masterbatch, Goettler does not appear to teach an example in which a pulp-containing masterbatch is melt processed in a subsequent step.  However, the use of masterbatches in compounding polymer compositions is well known, and Wypych teaches that the use of masterbatches “helps to solve several important problems in compounding: good wetting, reduced viscosity, inert dispersing medium, improved distribution of additives added in small quantities, increased accuracy of addition, shortened process of compounding and improvement of health, safety, and environmental protection.”  (Wypych, 531).  Goettler and Wypych are analogous art because they are directed to the same field of endeavor as the claimed invention, namely the processing of polymer materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared a pulp-containing masterbatch of Goettler (i.e., in a first step) and then melt processed the masterbatch in a subsequent step with additional polymer (i.e., diluting and then carrying out a second step of melt processing) to produce the Id.).
Considering Claim 34:  Goettler teaches example compositions that contain a carbon black filler.  (Goettler, col 9, lines 10-15).
Considering Claim 35:  Goettler teaches that mixtures are processed in a Brabender mixer.  (Goettler, col 9, lines 15-20; col 3, lines 38-42; col 4, lines 18-21).  This mixing step reads on the compounding of claim 35.
Considering Claim 36:  The references are silent as to the pulp content of a masterbatch and the pulp content following melt processing of the masterbatch.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of using a masterbatch to process polymer compositions, and applicant has not presented any evidence indicating that the broadly claimed pulp concentrations are critical.
Considering Claim 37:  Goettler teaches the thermoplastic polymer polyethylene.  (Goettler, col 9, lines 10-15).
Considering Claim 38:  Goettler teaches that additional water is added to the pulp.  (Goettler, col 9, lines 49-53).
Claims 40, 41, 45, and 46 are rejected under 35 U.S.C. § 103 as being unpatentable over 4,248,743 (“Goettler”) in view of US 2009/0314442 (“Sain”).
Considering Claim 40:  Goettler teaches methods of making compositions containing a polymeric matrix and wet wood pulp.  (Goettler, Abstract; col 1, lines 35-53).  Goettler teaches an example composition that is prepared by adding wet pulp to a mixture of polyethylene and ethylene vinyl acetate rubber.  (Id. at col 9, lines 3-22).  In the example, Goettler teaches that mixing in a Brabender mixer for 15 minutes at 140 °C achieves “good” dispersion of the pulp in the polymeric matrix.  (Id. at col 9, lines 15-Id. at col 9, lines 10-15).  Accordingly, it is calculated that the pulp in the example of Goettler contains about 60 percent water.  The water content in the pulp in the example of Goettler falls within the claimed “wt% moisture” range of claim 40.  The mixture of polyethylene and ethylene vinyl acetate rubber in the example of Goettler reads on the polymeric matrix of claim 40.
With respect to the “substantially uniformly dispersed” limitation of claim 40, Goettler describes the composition of Goettler as “a composite of wood pulp uniformly dispersed in a polymeric matrix.”  (Id. col 1, lines 10-11).
	With respect to the “water is removed during said melt processing” limitation of claim 40, Goettler teaches that “water is at least partially evaporated concurrently with the mixing.”  (Id. col 3, lines 45-56).
	With respect to the “no dispersants are used” limitation of claim 40, Goettler does not use the term “dispersant” and the examples taught by Goettler at col 9, lines 3-22, do not contain a dispersant.
	Goettler does not teach that the compounded mixture is extruded, compression molded, or injection molded to produce an article, as recited by claim 40.  However, Sain teaches the extrusion, injection molding, or compression molding of thermoplastic composition containing lignocellulosic fibers in the form of pulp.  (Sain, ¶¶ 0002, 0055, 0063, 0107, 0111; Abstract).  Goettler and Sain are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polymer–pulp compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have processed the composition of Goettler by extrusion, injection molding, or compressing molding, as suggested by Sain, and the motivation to have done so would have been, as Sain suggests, that these methods can achieve articles that may be effectively used in the automotive, aerospace, and furniture industries.  (Id., ¶ 0065; Abstract).
Considering Claim 41:  Sain teaches that the injection or compression molded material is in the form of organic fiber thermoplastic composite pellets.  (Sain, ¶¶ 0107, 0109).
Considering Claims 45 and 46:  Goettler teaches that mixtures are processed in a Brabender mixer.  (Goettler, col 9, lines 15-20; col 3, lines 38-42; col 4, lines 18-21).  
Response to Arguments
Applicant’s arguments in the remarks dated December 23, 2020, have been fully considered, and the examiner responds as follows.  
In the remarks, applicant argues that the prior art rejections set forth in the Office Action dated July 1, 2020, should be withdrawn in view of the amendments to claims 1, 28 and 40.  Applicant appears to present three separate arguments.  Each of these arguments is addressed below.
First, applicant argues that the invention of the present application is distinguishable from Goettler because the present invention uses a twin-screw extruder while Goettler uses a batch process.  This argument has been fully considered but is not found to be persuasive.  Present independent claims 1 and 28 do not recite an extrusion process, and the examiner is not relying on Goettler for the extrusion recited in independent claim 40.
Second, applicant argues that the present claims are distinguishable from Goettler because they require water to be removed during the melt processing.  This argument has been fully considered but is not found to be persuasive.  The examiner submits that Goettler does teach this limitation.  In particular, Goettler teaches that “water is at least partially evaporated concurrently with the mixing.”  (Goettler, col 3, lines 45-56).
Third, applicant points out that the amended claims exclude the use of a dispersant.  Applicant argues that it would be improper to rely on the teachings of      WO 2014/133019 (“Tsuji”) in an obviousness rejection because Tsuji teaches the use of a dispersant.   The examiner agrees that Tsuji teaches a dispersant.  However, this issue is moot because the examiner is not relying on Tsuji in the present obviousness rejections of the claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767